DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4, 6-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,829,278. Although the claims at issue are not identical, they are not patentably distinct from each other.  This rejection was applied in Paragraphs 2-3 of the previous Office action mailed 03/25/21.  The rejection remains in effect.  Please see Response to Arguments below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betts et al. (US 5,230,427). This rejection was applied in Paragraphs 4-13 of the previous Office action mailed 03/25/21.  The rejection remains in effect.  Please see Response to Arguments below. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. (US 5,230,427) in view of Smelko et al. (US 2006/0151415).  This rejection was applied in Paragraphs 18-21 of the previous Office action mailed 03/25/21.  The rejection remains in effect.  Please see Response to Arguments below.

Response to Arguments
Applicant’s arguments, filed 06/18/21, with respect to the rejection of claims 1-4, 6-14, and 16-20 on the ground of nonstatutory Double Patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,829,278 have been noted.  Applicant has amended claims 1 and 11 to include the limitation(s) of canceled claims 5 and 15 – which were also included in the Double Patenting rejection.  See Paragraph 3 of the Office action mailed 03/25/21. The rejection remains in effect and the Examiner notes Applicant’s request on page 7 of Remarks that the rejection be held in abeyance until the claims are otherwise allowable. 

Applicant’s arguments, filed 06/18/21, with respect to the rejection of claims 1-3, 6, 1-14, and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Betts et al. (US 5,230,427) have been fully considered but they are not persuasive.  Applicant has amended claims 1 and 11 to include the limitations of canceled claims 5 and 15.  Claims 1 and 11 now recite the limitations of “wherein a portion of the top wall surrounding the open access hole comprises an upper flat portion, a hole sidewall, and a bottom projector within an interior portion of the cap;” and “wherein the bottom projector of the cap provides contact pressure to hold in place the induction seal between the cap and the container during the inductive heating;”.  Applicant then argued that this feature is not taught by the prior art Betts et al. (US 5,230,427).  See pages 7-8 of Applicant’s Remarks. The Examiner respectfully disagrees.
The Examiner notes Applicant’s arguments on page 8 of Remarks directed to the Examiner’s interpretation of the Betts reference with respect to the limitations of previous claims 5 and 15 that are now in claims 1 and 11, respectively. The Examiner agrees with Applicant that the previous interpretation of the Betts reference - which relied on the fastening means 48 on the interior surface of the skirt of the cup – is incorrect.  The fastening means 48 of Betts does not meet the limitation of “a bottom projector” that “provides contact pressure to hold in place induction seal between the cap and the container during the inductive heating”. See page 8, lines 1-17 of Applicant’s Remarks and Paragraph 10 of the previous Office action mailed 03/25/21. 
However, upon further consideration, the Examiner submits the Betts reference still anticipates the instant amended claims.  The Examiner’s argument follows:  
The features of the cap recited in the amended claims – “wherein a portion of the top wall (120) surrounding the open access hole (122) comprises an upper flat portion (124), a hole sidewall (126), and a bottom projector (128) within an interior portion of the cap” – are shown in Figures 1-2 and described in Paragraphs 0019-0023, especially Paragraph 0022 of the Specification.  Upon further consideration, the Examiner submits that based on the cited Figures and paragraphs, the bottom projector is simply the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        September 09, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798